Citation Nr: 1748055	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for a left ankle disability. 

4.  Entitlement to service connection for a thoracic spine disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to February 2011.  He is in receipt of the Combat Infantry Badge, in addition to several other medals.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  A diagnosis of PTSD conforming to the DSM-IV criteria has not been rendered at any time during the pendency of this claim.

2.  The Veteran does not have a current diagnosis of a TBI, left ankle disability, and a thoracic spine disability that had onset, or is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2016).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a thoracic spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent". However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative values of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107 (b).  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. At 54.

Background

Service treatment records show that upon enlistment examination, no relevant abnormalities were noted.  On the associated Report of Medical History, the Veteran reported that he was in good health.  He was determined to be fit for enlistment.  

Service treatment records show that the Veteran had an emergency room visit in April 2007 for a complaint of pain in his mid-back, thoracic region following a fast rope exercise.  He denied loss of consciousness or head injury.  On physical examination, he was in severe pain.  The diagnosis was compression injury.  X-rays were negative for fracture.  The Veteran was discharged to quarters for 214 hours and given a low impact profile.  He was instructed to return for any worsening of symptoms.  Follow X-rays of the spine in May 2007 showed minimal compression deformity of TI1 but no evidence of spondylolisthesis.  The clinician noted no evidence of fracture, lytic or blastic bony lesions, or degenerative changes were present involving the thoracic or lumbosacral spine.  The clinician further indicated that the normal lordosis of the spine is preserved and there was no spondylolysis or spondylolisthesis.  The degree of mineralization was determined to be normal for the Veteran's age.  It was recommended that the Veteran have follow-up examinations for any interval changes.

The Veteran complained of left ankle pain in September 2009 following a parachute jump.  X-rays revealed no evident fractures or dislocations, bony lesions, or appreciable ankle joint effusion or joint degeneration.  The clinical impression was lateral ankle soft tissue edema without evident underlying osseous injuries.  The Veteran was seen again in October 2009 for continued pain.  Left ankle x-rays revealed mild soft tissue swelling, but the ankle mortise and the talar dome were within normal limits

A December 2010 separation examination shows that the Veteran's musculoskeletal system, including his lower and upper extremities, were normal.  No neurologic or psychiatric abnormalities were noted; however the Veteran was referred for a TBI screen because of his history of falling and losing consciousness.  On the associate report of medical history, the Veteran reported that he had recurrent back pain, numbness or tingling, dizziness or fainting spells, frequent headaches, a head injury, memory loss, a period of unconsciousness or concussion, and frequent trouble sleeping.  He denied depression or excessive worry.  He stated that he was given one week in his quarters following a T1 compression fracture while conducting FRIES.  At a follow TBI examination in December 2010, the Veteran reported a history of assault with neck pain and a closed head injury.  A CT of the cervical spine was unremarkable.  There was no acute skeletal injury, fracture or dislocation found.

Post-service VA treatment records show findings of PTSD by VA nurse practitioners.  Records also show complaints of back pain.

The Veteran was afforded a VA general examination in June 2011.  Regarding his claimed back disability, the Veteran reported back pain since 2009 located in the lower back TI area.  Physical examination revealed the spine was normal, with normal range of motion as well.  The neurological examination of the lumbarsacral spine revealed no sensory deficits from Ll- L5, or of S1.  There were signs of lumbar intervertebral disc syndrome.  The thoracic spine X-ray findings were within normal limits.  Following the interview and physical examination, the examiner indicated that there was no current diagnosis as the previous condition had resolved.  Regarding the claimed left ankle disability, the examiner noted that left ankle S-ray results were within normal limits.  The examiner found the Veteran's ankle to be normal on examination and did not find a left ankle condition.  

During the examination, the Veteran also reported that he sustained 2 head injuries during service and had not sustained any head injuries post-military service.  He reported that during a night parachute jump in 2007 he received a concussion when his chute opened; lost consciousness and woke up on the ground minutes later.  He also reported that he came into contact with an IED in the summer 2008 did not lose consciousness at that time.  He indicated he sustained injuries to the left side of his ear.  Following the clinical interview and evaluation, the examiner indicated that she could not provide a diagnosis of TBI because additional neuropsychological testing was required.  The examiner referred the claims file to another specialist for a psychiatric and neuropsychological examination.  

At a VA neuropsychological examination conducted in April 2011 for TBI and PTSD, the Veteran reported that in the summer of 2007 while deployed to Iraq, he and others in his vehicle came across a vehicle born IED in the middle of the road.  He indicated that the vehicle was damaged and was not moving and his was being hit with RPG's and small arms fire.  He indicated that he thought one of the RPG's was going to come through the vehicle armor and kill them.  Following record review, interview and testing, the specialist determined that the Veteran did not have a diagnosis of PTSD or a TBI.  

The examiner provided a diagnosis of alcohol dependence.  The examiner explained that the Veteran does not meet the diagnostic criteria of PTSD according to DSM IV.  The examiner noted, however, that the Veteran had recently been discharged from military service, and was going through a period of transition and adjustment, which may also be exacerbating both by alcohol consumption and anxiety-related symptoms, making it difficult to diagnose PTSD.  The Veteran's severe and chronic alcohol usage may be masking or minimizing PTSD symptoms, making it more difficult to make the diagnosis.  Regarding the TBI, the examiner stated that based on the cognitive screening, there is no finding of cognitive impairment due to TBI and additional testing is not required.

Analysis

A. PTSD

The Veteran contends that he has PTSD due to being near an IED while deployed.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).

The evidence necessary to establish that a claimed in-service stressor occurred varies depending on whether a veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154 (b) (West 2015); 38 C.F.R. § 3.304 (d) (2016) (pertaining to combat Veterans).  Proof of combat participation is generally found in a Veteran's service personnel records.  

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was indirect fire infantryman that he served in Iraq from July 2007 to October 2007, and served in Afghanistan from January 2009 to May 2009, and was awarded the Combat Infantry Badge.  He has reported that his duties while serving in Iraq included combat operations.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. In this context, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3) (2016).

Given the Veteran's assertions and his corroborating DD-214, the Board finds this information to be sufficient to establish that the Veteran was in Vietnam and feared hostile military activity, to include "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. Â§ 3.304 (f) (3) (2016).  Thus, this case turns upon whether the Veteran has a current diagnosis of PTSD in conformity with the DSM-IV made by a VA or VA-contracted psychiatrist or psychologist.

The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV criteria made by a VA or VA-contracted psychiatrist or psychologist.

While the Veteran is competent to report his symptoms, he is not competent to diagnose himself with PTSD, or any other psychiatric disorder, due to the complex nature of PTSD and psychiatric disorders.  Rather, such diagnoses require psychiatric or psychological training and expertise.  Jandreau, 492 F.3d at 1377. Thus, the issue of a current diagnosis must be decided based on the medical evidence of record

The VA treatment records otherwise show Axis 1 diagnoses of substance induced anxiety and mood disorder, cannabis abuse with history of polysubstance dependence and abuse.  Although the VA records show findings of PTSD, the various assessment work-ups and diagnosis of PTSD were provided by nurse practitioners.  

In contrast, a VA-contracted psychiatrist has determined that the Veteran does not have a current diagnosis of PTSD.  The VA examiner reviewed the Veteran's claims file in its entirety, to include his military personnel and service treatment records, and interviewed the Veteran against the evaluation criteria of DSM-IV.  Therefore, the requirements for a diagnosis of PTSD in accordance with DSM-IV, made by a VA or VA-contracted psychiatrist or psychologist, are specifically not met. As no such diagnosis is present, service connection for PTSD is not warranted.  Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.304 (f), 4.125.

Finally, with respect to the references to drug and alcohol dependency disorders and substance-induced mood disorders in the VA treatment records, the Board notes that such substance abuse constitutes willful misconduct.  Service-connected disability compensation is precluded for a disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1131; see also 38 C.F.R. §§ 3.1 (m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

As the preponderance of the evidence is against the claim, the benefit of the-doubt rule does not apply. 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53-56. 


B. TBI, Left Ankle, and Thoracic Spine

As shown, back and left ankle injuries are noted in service and back pain were noted in service.  A TBI was not diagnosed in service and there is no competent evidence showing otherwise.  Nonetheless, the competent and credible medical evidence of record weighs against the Veteran's claim for service connection for these disabilities.  

The Board does not doubt that the Veteran experiences pain his back and left ankle, but for VA purposes, pain is not a disability for which service connection can be granted.  Without a medical finding of pathology related to the Veteran's reports of a back condition, there is no basis to find a disability or disease for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Veteran is competent to report his symptoms, he is not competent to diagnose himself with chronic ankle or thoracic spine disorder, or a TBI, due to the complex nature of such disorders.  Rather, such diagnoses require medical training (including psychiatric/psychological training for the TBI), diagnostic studies, and clinical expertise.  Jandreau, 492 F.3d at 1377. Thus, the question of whether a current diagnosis exists must be decided based on the medical evidence of record.

At the VA general examination in 2011, the examiner determined that the Veteran does not have current left ankle and thoracic spine disorders.  At the neuropsychological VA examination, a VA-contracted specialist determined that the Veteran also does not have a diagnosis of TBI.  Both examiners' opinions are thorough and supported with rational.  The Veteran has not otherwise submitted any competent medical evidence that shows that there is any diagnosed disability of the left ankle.  

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As a current disability is not shown, the benefit of the doubt doctrine is not applicable and service connection for the TBI, left ankle, and thoracic spine disabilities is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.

Service connection for a TBI is denied.

Service connection for a left ankle disability is denied.

Service connection for a thoracic spine is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


